Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the RCE filed 11/16/2020 for the present application
Claims 3 and 9 have been canceled.
Claim 1-2, 4-8 and 10-16 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Response to Amendments and Arguments
The indicated rejections of the claims under 35 U.S.C. 112(b) are withdrawn based on applicant’s amendments made in the claims. However, new rejections of the claims under 35 U.S.C. 112(b) are introduced.
Applicant's arguments with respect to amended independent claims 1 and 14-16 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-2, 4-8 and 10-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature of “wherein each communication device indicated in the group list executes wireless communication”, as recited in independent claims 1 and 14-16, is unclear rendering the claims indefinite. The indicated feature may broadly be interpreted to mean the devices are enabled to perform wireless communications in general, or perform peer to peer wireless communications, or within a distance that enables short range wireless communications, etc. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the present case, the indicated feature may assume any of the above reasonable interpretations. 

All the dependent claims are similarly rejected based at least on their dependencies on one of the rejected base claims above.

2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the limitations “. . . the second communication device transitions, based on the first pairing request, to a non-responding state for a second pairing request, a third pairing request specifies the second first communication device, and the second pairing request is different from the third pairing request.” is unclear rendering the claim indefinite. In particular, the relation of the “third pairing request” to the” transitioning operation” is unknown. That is, while it may be understood that the second communication device transitions to non-responding state with respect to a second pairing request, while a first pairing request from the first communication device is  on-going, the effect or role of the third pairing request in said transitioning operation is unknown.
For examining purposes, the limitation is interpreted to mean: The second pairing request specifies the second communication devices and is different than the first pairing request.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG; Bu-Seop (US 2013/0170482 A1), hereinafter (“Jung-1”) , in view of Jung, et al. (US 2015/0074182 A1), hereinafter (“Jung-2).


Jung-1 discloses a first communication device (fig.1, first P2P device), comprising an inherent list information processing unit (par. 0029, a Wireless-Fidelity ( Wi-Fi) Peer-to -Peer (P2P) device includes a communication module having a standard equal to or higher than Institute of Electrical and Electronics Engineers (IEEE) 802.11g (for example, 802.11g or 802.11n) and corresponds to a Wi-Fi Direct certified device., etc., par. 033, Wi-Fi Direct function), configured to:
transmit an ID packet to a plurality of communication devices (fig.1 and par. 0033, A basic operation of the device discovery process performed during the Wi-Fi P2P group establishment is implemented by exchanging a probe request message and a probe response message of an IEEE 802.11 Media Access Control (MAC) protocol. The probe request message contains information on P2P Information Element (IE), Wi-Fi Simple Configuration (WSC) IE, Supp Reg IC and like, and the probe response message contains P2P Information Element (IE), Wi-Fi Simple Configuration (WSC) IE, Robust Secure Network (RSN) IE, and Supp Reg IE);.
receive a plurality of responses from the plurality of communication devices based on the transmitted ID packet, wherein each response of the plurality of responses includes device type information of a corresponding communication device of the plurality of communication devices, and the device type information indicates a class of device (CoD) of the corresponding communication device (fig.1 and pars. 0033-0038, the probe response message contains P2P Information Element (IE), Wi-Fi Simple Configuration (WSC) IE, Robust Secure Network (RSN) IE, and Supp Reg IE, etc., a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P service discovery is performed during the aforementioned device discovery process to provide a function of exchanging information on services that each P2P device can support. That is, each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message, i.e., type/class of the device in terms of supported service and/or supported service protocol); 
select at least two communication devices of the plurality of communication devices based on the device type information; generate group list information that indicates [the first communication device and] the selected at least two communication devices (fig.1 and pars. 0035-0037, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, etc., each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message, etc.,  the first P2P device is required to identify whether the second P2P device supports a picture output function, for example. Thus, the first P2P device requests if the second P2P device has the picture output function through a service discovery request; also see par. 0083, the generation of the target peer list with only the P2P device corresponding to a particular device type from the devices discovered according to the device discovery of Wi-Fi Direct may be changed according to a setting of the user P2P device. For example, by changing a setting, the target peer list may be generated with only the P2P device corresponding to the printer device type or a display device type, etc.,   i.e. a user selects to be in the list ofP2P devices based on setting/identifying requested device type and/or requested service/service protocol, for example);
wherein each communication device indicated in the group list information indicates the paired device is selected as a second communication device that executes wireless communication,  and corresponds to a group that executes voice communication (par. 0029, the Wi-Fi P2P device described in the exemplary embodiment of the present invention may be a portable terminal such as a smart phone, a notebook computer, a tablet and the like, i.e. P2P devices such as smart phones are enabled to perform voice communications being equipped with voice communications devices (mic/speaker) and software, etc.;  par. 0035, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, and the list may include a device name contained in the probe response message received from each of the neighboring P2P devices, i.e. capable of executing communication for being neighbor device from which a response has been received (within communication range; par. 0036, each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message); and
a pairing processing unit configured to execute, based on the group list information that indicates a second communication device of the selected at least two communication devices, a pairing processing to set the first communication device as a wireless communication target of the second communication device and the second communication device as a wireless communication target of the first communication device (pars. 0039-0050, When the P2P group is generated, Wi-Fi Direct requires 
Jung-1  discloses the list of discovered P2P devices is displayed  in display 410 of the first communication device (group owner) as illustrated in FIG. 4B (see display 410 in fig. 4B and par. 0075 which shows a list of discovered P2P devices). Jung-1 does not expressly disclose the displayed list also includes the first communication device/group owner.
However, Jung-2 discloses similar processes for P2P group generation and paring/communication (see abstract; fig.8 and associated text). Jung-2 further teaches the host device 10 may generate a list including identification information of a plurality of devices with respect to which communication is to be set. Also, the host device 10 may transmit the list to each device included in the predetermined group, etc., the first client 100-1 may check a list generated using the host device 10 to set communication with 
Provided that the first communication device of Jung-1 is enabled to generate and display lists of P2P devices including list of discovered P2P devices and/or peer devices as shown in fig.4B, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include information of the group owner /host device in the readily generated and displayed list of discovered P2P devices so as to meet the system design requirements, for example to provide information of the group/owner host device to other devices in the list for future communications; to provide more or less information about the P2P group while considering the display window size and associated requirements, such as scrolling, etc., and thereby enable provision of the  service in different types of communicating devices having different display capabilities and/or requirements.  
The feature of “wherein each communication device indicated in the group list …..  corresponds to a group that executes voice communication” is implicit in Jung-1 as explained above. The feature is further obvious in view of the teachings of Jung-2. In particular, Jung-2 teaches each of the plurality of devices may set communication with other devices included in the predetermined group, and may provide a user of each device with a phone conversation service , therefore associated enabling components (fig. 10, par. 0032).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the peer devices of Jung-1 with various 

Claim 2
Jung-1  as modified further teaches  [T]he first communication device according to claim 1, wherein the list information processing unit is further configured to select the at least two communication devices corresponding to the group of the plurality of communication devices based on a grouping start input operation. (Jung-1, par. 0033, The Wi-Fi P2P device (for example, the first P2P device) enters a menu to use the Wi-Fi Direct function or, alternatively, enters a device discovery mode in response to an application execution request; Jung-1, par. 0035, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function).

Claim 6
Jung-1  as modified further teaches [T]he first communication device according to claim 2, wherein the pairing processing unit is further configured to execute the pairing processing with each communication device indicated in the group list information.(Jung-1, figs.3/4B and pars. 0072-0073, the user P2P device searches for neighboring P2P devices via the device discovery process described above and displays a discovery result for the user in step S301, etc., the user P2P device attempts Wi-Fi Direct connection by identifying a P2P device A, a P2P device B, and a P2P device C in proximity with the user 

Claim 7
Jung-1 does not expressly teach [T]he first communication device according to claim 2, wherein the pairing processing unit is further configured to control transmission of the group list information to at least one communication device indicated in the group list information.
However, Jung-2 discloses similar processes for P2P group generation and paring/communication (see abstract; fig.8 and associated text). Jung-2 specifically teaches the host device 10 may set communication with each of the first client 100-1, the second client 100-2, and the third client 100-3 included in a predetermined group. For example, the host device 10 may generate a list including identification information of a plurality of devices with respect to which communication is to be set. Also, the host device 10 may transmit the list to each device included in the predetermined group, etc. (par. 0035).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions in the P2P host/discovering  device of Jung-1 to share the generated list of discovered nearby P2P devices with other devices in the list so as to, for example,  enable  other devices in the list to utilize the same and readily available list of discovered nearby P2P devices without the need for individually carrying the  processes of discovery and list generation, or at least parts 

Claim 8
Jung-1 as modified further teaches [T]he first communication device according to claim 7, wherein the pairing processing unit is further configured to control, based on the group list information, transmission of a pairing execution instruction to the second communication device indicated in the group list information (Jung-1, par. 0045, The group owner negotiation process is performed by an exchange of a GO negotiation request, a GO negotiation response, and a GO negotiation confirm frame, and the GO negotiation request and the GO negotiation response contain P2P IE information and WSC IE information; also see Jung-2, par. 0032, each of the plurality of devices may set communication with other devices included in the predetermined group, and may provide a user of each device with a phone conversation service such as a voice call service, a video call service, and the like. Also, the devices may transmit and receive various types of multimedia to or from one another based on the set communication).

Claim 10
Jung-1 further teaches [T]he first communication device according to claim 1, wherein the pairing processing unit is further configured to control transmission of a first pairing request to the second communication device after start of a grouping process (Jung-1, pars. 0039-0050, when the P2P group is generated, Wi-Fi Direct requires determining a device to take the role of a group owner that will act as a center of the P2P 
Jung-1 does not expressly teach “the second communication device transitions, based on the first pairing request, to a non-responding state for a second pairing request, a third pairing request specifies the second first communication device, and the second pairing request is different from the third pairing request”.
However, Jung-2 teaches when the first client 100-1 has received a communication initiation request from the host device 10, and the first client 100-1 is already participating in a different communication network, communication with the host device 10 may not be set (par. 0045). Jung-2 further teaches when accepting a communication initiation request, the first client 100-1 may determine that setting communication with a plurality of devices included in group A is acceptable, and may automatically transmit a communication acceptance message in response to a communication extension request of the second client 100-2 without an additional determination process, etc.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions for determining acceptance of individual or group request for initiating communications with devices in the generated P2P group so as to manage communications between said devices, i.e., prevent or allow group commutations, for example.




Jung-1 further  teach [T]he first communication device according to claim 1, wherein the group list information further indicates an unpaired device (Jung-1, par. 0034, Through the device discovery process, the Wi-Fi Direct function obtains a list of P2P devices that can be used to establish the Wi-Fi P2P group), 
the pairing processing unit is further configured to control transmission of a pairing execution instruction to the second communication device (Jung-1, par. 0045, The group owner negotiation process is performed by an exchange of a GO negotiation request, a GO negotiation response, and a GO negotiation confirm frame, and the GO negotiation request and the GO negotiation response contain P2P IE information and WSC IE information, etc.).
Jung-1 does not expressly teach “the second communication device executes, based on the pairing execution instruction, the pairing processing with the unpaired device indicated in the group list information”.
However, Jung-2 teaches the plurality of devices included in the predetermined group may each be capable of communicating according to a full mesh method. In the full mesh method, communication may be set between respective devices included in the predetermined group. Communication between some devices may not be set based on a communication state of the respective devices included in the predetermined group. For example, each of the plurality of devices may set communication with other devices included in the predetermined group, and may provide a user of each device with a phone conversation service such as a voice call service, a video call service, and the like, etc. (par. 032). Jung-2 further teaches the host device 10 may generate a participant device 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions in the P2P devices and associated grouping process for enabling creation of mesh network between the devices in the group and thereby enable the devices in the group to freely communicate with each other without central management of a group owner, for example.

Claim 12
Jung-1  as modified further teaches [T]he first communication device according to claim 11, wherein the pairing processing unit is further configured to receive a pairing completion notification from the second communication device  based on  the pairing execution instruction, and completion of the pairing processing with each unpaired devices indicated in the group list information (Jung-2, par. 0082, the first client 100-1 may transmit a communication acceptance message to the host device 10 indicating acceptance. When the host device 10 receives the communication acceptance message from the first client 100-1, communication between the host device 10 and the first client 100-1 is established).

Jung-1 implicitly teaches [T]he first communication device according to claim 1, further comprising: a voice input unit; a voice output unit; and a codec unit configured to: encode and decode a voice signal; and execute the voice communication (par. 0029, the Wi-Fi P2P device described in the exemplary embodiment of the present invention may be a portable terminal such as a smart phone, a notebook computer, a tablet and the like, therefore inherently or implicitly configured with the recited element at least for the smart phone embodiment). Further, configuring the first and peer communication devices with the recited component is obvious in view of the teachings of Jung-1. In particular, Jung-2 teaches each of the plurality of devices may set communication with other devices included in the predetermined group, and may provide a user of each device with a phone conversation service , therefore associated enabling components (fig. 10, par. 0032).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the peer devices of Jung-1 with various voice input/output units and codec units so s to enable the peer device to initiate and participate in voice communications as suggested by Jung-2 above. 

Claim 14
The claim represents method corresponding to the functional steps of the communication device recited in claim 1. The claim is therefore rejected using the same grounds and motivations used in rejecting claims 1 above.



The claim represents implementation of the functional steps recited in claim1 in a processor executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds and motivations used for rejecting claim 1 above. Jung-1 further discloses first and second devices inherently comprising processors and memories as recited (see Jung-1, fig, 1). 

Claim 16
Jung-1 discloses a first communication device (fig.1, first P2P device), comprising an inherent list information processing unit (par. 0029, a Wireless-Fidelity ( Wi-Fi) Peer-to -Peer (P2P) device includes a communication module having a standard equal to or higher than Institute of Electrical and Electronics Engineers (IEEE) 802.11g (for example, 802.11g or 802.11n) and corresponds to a Wi-Fi Direct certified device., etc., par. 033, Wi-Fi Direct function), configured to:
transmit an ID packet to a plurality of communication devices (fig.1 and par. 0033, A basic operation of the device discovery process performed during the Wi-Fi P2P group establishment is implemented by exchanging a probe request message and a probe response message of an IEEE 802.11 Media Access Control (MAC) protocol. The probe request message contains information on P2P Information Element (IE), Wi-Fi Simple Configuration (WSC) IE, Supp Reg IC and like, and the probe response message contains P2P Information Element (IE), Wi-Fi Simple Configuration (WSC) IE, Robust Secure Network (RSN) IE, and Supp Reg IE);.
service discovery is performed during the aforementioned device discovery process to provide a function of exchanging information on services that each P2P device can support. That is, each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message, i.e., type/class of the device in terms of supported service and/or supported service protocol); 
select at least two communication devices of the plurality of communication devices based on the device type information; generate group list information that indicates [the first communication device] and the selected at least two communication devices (fig.1 and pars. 0035-0037, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, etc., each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message, for example. Thus, the first P2P device requests if the second P2P device has the picture output function through a service discovery request; also see par. 0083, the generation of the target peer list with only the P2P device corresponding to a particular device type from the devices discovered according to the device discovery of Wi-Fi Direct may be changed according to a setting of the user P2P device. For example, by changing a setting, the target peer list may be generated with only the P2P device corresponding to the printer device type or a display device type, etc.,   i.e. a user selects to be in the list ofP2P devices based on setting/identifying requested device type and/or requested service/service protocol, for example);
wherein each communication device indicated in the group list information indicates the paired device is selected as a second communication device that executes wireless communication,  and corresponds to a group that executes voice communication (par. 0029, the Wi-Fi P2P device described in the exemplary embodiment of the present invention may be a portable terminal such as a smart phone, a notebook computer, a tablet and the like, i.e. P2P devices such as smart phones are enabled to perform voice communications being equipped with voice communications devices (mic/speaker) and software, etc.;  par. 0035, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, and the list may include a device name contained in the probe response message received from each of the neighboring P2P devices, i.e. capable of executing communication for being neighbor device from which a response has been received (within communication range; par. 0036, each P2P device may identify a supportable service protocol, a service and the like through exchange of a request message and a response message); and
a pairing processing unit configured to execute, based on the group list information that indicates a second communication device of the selected at least two communication devices, a pairing processing to set the first communication device as a wireless communication target of the second communication device and the second communication device as a wireless communication target of the first communication device (pars. 0039-0050, When the P2P group is generated, Wi-Fi Direct requires determining a device to take the role of a group owner that will act as a center of the P2P group. In order to generate the Wi-Fi P2P group in Wi-Fi Direct, the first and second P2P devices perform a provision discovery, etc., when the users of the first P2P device and the second P2P device accept Wi-Fi P2P connection through the PBC type or the PIN type to complete the provision discovery, a Group Owner (GO) negotiation process is performed between the Wi-Fi P2P devices, etc. the group owner negotiation process is performed by an exchange of a GO negotiation request, a GO negotiation response, and a GO negotiation confirm frame, and the GO negotiation request and the GO negotiation response contain P2P IE information and WSC IE information. A field of the P2P IE includes information such as P2P capability, P2P device info, group owner intent, configuration timeout, a listen channel, extended listen timing, an intended P2P interface address, a channel list, operating channel attributes and the like, etc.).
Jung-1  discloses the list of discovered P2P devices is displayed  in display 410 of the first communication device (group owner) as illustrated in FIG. 4B (see display 410 in fig. 4B and par. 0075 which shows a list of discovered P2P devices). Jung-1 does not 
However, Jung-2 discloses similar processes for P2P group generation and paring/communication (see abstract; fig.8 and associated text). Jung-2 further teaches the host device 10 may generate a list including identification information of a plurality of devices with respect to which communication is to be set. Also, the host device 10 may transmit the list to each device included in the predetermined group, etc., the first client 100-1 may check a list generated using the host device 10 to set communication with other client devices included in the predetermined group, etc., i.e. the generated and shared list comprises the host device in addition to other discovered devices (see Jung-2, par. 0035-0037).
Provided that the first communication device of Jung-1 is enabled to generate and display lists of P2P devices including list of discovered P2P devices and/or peer devices as shown in fig.4B, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include information of the group owner /host device in the readily generated and displayed list of discovered P2P devices so as to meet the system design requirements, for example to provide information of the group/owner host device to other devices in the list for future communications; to provide more or less information about the P2P group while considering the display window size and associated requirements, such as scrolling, etc., and thereby enable provision of the  service in different types of communicating devices having different display capabilities and/or requirements.  

However, Jung 2 discloses similar processes for P2P group generation and paring/communication (see abstract; fig.8 and associated text). Jung-2 specifically teaches the host device 10 may set communication with each of the first client 100-1, the second client 100-2, and the third client 100-3 included in a predetermined group. For example, the host device 10 may generate a list including identification information of a plurality of devices with respect to which communication is to be set. Also, the host device 10 may transmit the list to each device included in the predetermined group, etc. (par. 0035).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions in the P2P host/discovering  device of Jung-1 to share the generated list of discovered nearby P2P devices with other devices in the list so as to, for example,  enable  other devices in the list to utilize the same and readily available list of discovered nearby P2P devices without the need for individually carrying the  processes of discovery and list generation, or at least parts thereof,  and thereby preserve resources and/or battery power of battery powered devices.
The feature of “wherein each communication device indicated in the group list ….. corresponds to a group that executes voice communication” is implicit in Jung-1 as explained above. The feature is further obvious in view of the teachings of Jung-2. In particular, Jung-2 teaches each of the plurality of devices may set communication with 
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the peer devices of Jung-1 with various voice input/output units and codec units so as to enable the peer devices to initiate and participate in voice communications as suggested by Jung-2 above.

4. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung-1 in view of Jung-2 and further  in view of Gretton, et al. (2008/0165024 A), hereinafter Gretton”).

Claim 4
Jung-1  in view of Jung-2 further teaches [T]he first communication device according to claim 2, wherein the list information processing unit is further configured to genera the group list information that indicates device identification information of each of the selected at least two communication devices (Jung-1, par. 0035, a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, and the list may include a device name contained in the probe response message received from each of the neighboring P2P devices).
Jung-1 in view of Jung-2 does not expressly teach “the device identification information of the selected at least two communication devices is arranged in descending 
However in the same field of endeavor, Gretton teaches processes for connecting and pairing between a remote control device and a navigation device, wherein the remote control device will search for any available and controllable devices, i.e., any compatible devices, in particular navigation devices. In step 114 it is verified whether any compatible devices were found, etc., if any compatible devices were found in step 114, in step 116 it is verified whether more than one compatible device was found. If yes, in step 118 the compatible device having the strongest communication signal is selected, etc. it is verified whether the connection attempt was successful. If not, in step 126 it is verified whether one or more compatible devices for which a connection attempt has not yet been made are available in the list of compatible devices. If not, the flow continues at step 136. If yes, in step 122 the compatible device with the next strongest signal is selected and the flow continues at step 120, etc., (see pars. 0072-0073; also see par. 0021, the remote control device is arranged for discovering one or more controllable devices within an action radius of the remote control device, to obtain a list of one or more discovered controllable devices).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to arrange the devices included in the group list of Jung-1 in view of Jung-2 in order of the received signal strength, as taught by Gretton, so as to enable quick and accurate selection of the most reliable communication link between the communicating devices and thereby enhances communication quality as suggested by Gretton above.

The feature “wherein the list information processing unit is further configured to generate the group list information indicating communication devices within an upper limit number set including the first communication device.” is obvious in view of the teachings of Jung-1 and Jung-2. In particular Jung-1 discloses a user of the first P2P device can generate a list of neighboring P2P devices (for example, second P2P device) through an activation of the Wi-Fi Direct function, and the list may include a device name contained in the probe response message received from each of the neighboring P2P devices. (Jung-1, par. 0035). Therefore, the group must obviously be limited by a maximum number per design requirements in order not to waste long time and power in discovering large number of neighboring/nearby devices, for example.
The feature is further obvious in view of the teachings of Gretton. In particular, Gretton teaches the remote control device is arranged for discovering one or more controllable devices within an action radius of the remote control device, to obtain a list of one or more discovered controllable devices, i.e. limiting, by design requirements, the number of the devices that may be discovered within a specific radius from the discovering device (see par. 0021).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to set an upper limit to the devices that can be included in the group list so as to prevent wasting of excessive time and battery power in discovering and paring large numbers of compatible devices in a large area, for example, as suggested by Gretton above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Lee, et al. (US 2018/0049013 A1), see abstract: method for executing service discovery by means of a first type advertiser device in a wireless communication system, comprising the steps of: receiving a probe request message from a searcher device; determining the type of the searcher device on the basis of the received probe request message; and transmitting a probe response message to the searcher device, wherein identification information corresponding to the determined type may be included in the probe response message; par. 0103, the P2P probe request message includes a service name, which is intended to be found out by the ASP end of the device B or is capable of being supported by the ASP end of the device B, in a service hash form in a manner of hashing the service name. Having received the P2P probe request message from the seeker, if the device A supports the corresponding service, the device A transmits a P2P probe response message to the device B in response to the P2P probe request message [S920]. The P2P probe response message includes a service supported by a service name or a hash value and a corresponding advertise ID value. This procedure corresponds to a device discovery procedure indicating that the device A and the device B are WFDS devices. It is able to know whether a service is supported via the device discovery procedure.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.